Citation Nr: 0309106	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  00-20 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for sinusitis and 
nasal fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2000 and January 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  In a December 2002 
decision, the Board denied the veteran's claim of entitlement 
to an effective date earlier than January 31, 2000, for the 
grant of a total rating based upon individual unemployability 
due to service-connected disabilities and determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for 
arteriosclerosis.


REMAND

During the pendency of the veteran's appeal of his claim for 
an increased rating for sinusitis and nasal fracture, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West 2002)).  The new statute revised 
the former section 5107(a) of title 38, United States Code, 
to eliminate the requirement that a claimant must come 
forward first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claims, as set out in an 
internal development memorandum: 

1.  Obtain the veteran's medical records from 
the VA Medical Center in Seattle, Washington, 
for any treatment for sinusitis during the 
period of November 1999 to the present.  
Request notes, discharge summaries, consults, 
vitals, medications, lab, imaging, procedures 
and problem lists.

2.  Arrange for the veteran to undergo VA 
examination by specialist in upper 
respiratory disorders to determine the 
current severity of his service-connected 
sinusitis and nasal fracture.  The examiner 
should be provided with the veteran's claims 
folder and a copy of the current rating 
criteria for sinusitis, under 38 C.F.R. 
§ 4.97, Diagnostic Code 6514 (2002).  All 
appropriate tests and studies deemed 
warranted should be accomplished and all 
clinical findings reported in detail.  It is 
requested that the examiner obtain a detailed 
history regarding the frequency, duration and 
severity of the veteran's incapacitating and 
non-incapacitating episodes of the sinusitis 
on a yearly basis and if antibiotic treatment 
was required.  It is requested that the 
examiner also identify, to the extent 
possible, the complaints, symptoms and 
findings that are attributable to the 
sinusitis versus other respiratory disorders.  
A complete rationale for any opinion 
expressed should be included in the 
examination report. Send the claims folder to 
the examiners for review.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO for review as to whether all the essential 
evidence needed to consider his claim has been obtained, and 
for issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the March 2002 
statement of the case.

Accordingly, in the interest of due process, the veteran's 
claim is REMANDED to the RO for the following actions:

1.	The RO may wish to review the claims file 
and the Board's requested development 
actions to ensure that all necessary 
evidentiary development is completed 
regarding the claim on appeal.

2.	After the RO undertakes review of the 
issues, to include any additional 
evidentiary development, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal since the 
March 2002 SSOC.  An appropriate period of 
time should be allowed for response.

3.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


